DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 23-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a multi-beam electron beam apparatus with an adjustable collimating lens for moving a principal plane of the collimating lens along a primary optical axis to change a current density of the primary electron beam.
In the prior art, Enyama (US 20130299697 A1) and Frosien (US 20060169910 A1) teach adjustable lenses but do not teach adjusting the principal plane of a collimating lens.  Zeidler (US 9,552,957 B2) teaches a multi-beam system having a collimator lens but does not teach moving a principal plane of the lens.  Enyama (US 20090001267 A1), Knipplemeyer (US 7,244,949 B2), Tanimoto (US 20130248731 A1) and Zeidler (US 20130187046 A1) teach a collimator lens that changes a current density of a primary electron beam by adjusting the beam before an aperture array that splits the beam in to a plurality of beams, but do not teach adjusting the principal plane of the lens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881